Citation Nr: 0024400
Decision Date: 09/13/00	Archive Date: 11/03/00

DOCKET NO. 95-16 196                   DATE SEP 13, 2000

On appeal from the Department of Veterans Affairs Regional Office in Houston,
Texas

THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for glaucoma.

2. Entitlement to a compensable disability rating for hearing loss.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran had active duty from September 1966 to October 1986. These
matters come to the Board of Veterans' Appeals (Board) from an October 1992
rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO). In that rating decision the RO denied entitlement to service connection
for left ear hearing loss, denied entitlement to a compensable disability
rating for right ear hearing loss, and denied entitlement to a disability
rating in excess of 10 percent for glaucoma. The veteran perfected an appeal
of the denial of increased ratings for right ear hearing loss and glaucoma.

This case was previously before the Board in July 1998 and November 1999, at
which times it was remanded to the RO for additional development. In an
August 1999 rating decision the RO granted service connection for left ear
hearing loss and continued the non-compensable rating for what was then
determined to be bilateral hearing loss. The RO assigned an effective date of
November 1, 1986, for the bilateral hearing loss. The RO also increased the
disability rating for glaucoma from 10 to 50 percent. The veteran has not
withdrawn his appeal of the denial of an increased rating for glaucoma, and
the Board finds that that issue remains in contention. See Fenderson v. West,
12 Vet. App. 119 (1999) (the veteran is presumed to be seeking the maximum
benefit allowed by law, and a claim remains in controversy if the RO grants
less than the maximum available benefit).

The issue of entitlement to a disability rating in excess of 50 percent for
glaucoma will be addressed in the remand portion of this decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision on the veteran's
appeal has been obtained by the RO.

2 -

2. The average puretone threshold in the left ear is 50 decibels or less,
with speech discrimination ability of no less than 92 percent, and the
average puretone threshold in the right ear is 65 decibels or less, with
speech discrimination ability of no less than 92 percent.

CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss
are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.85,
Diagnostic Code 6100 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased rating is well
grounded within the meaning of the statutes and judicial construction and
that VA has a duty, therefore, to assist him in the development of the facts
pertinent to the claim. 38 U.S.C.A. 5107(a); see also Proscelle v. Derwinski,
2 Vet. App. 629, 632 (1992). The relevant evidence consists of VA and service
department treatment records and the reports of VA audiometric examinations
in January 1995, October 1998, October 1999, and April 2000. The Board
concludes that all relevant data has been obtained for determining the merits
of the veteran's claim and that VA has fulfilled its obligation to assist him
in the development of the facts of his case.

Disability ratings are based on the average impairment of earning capacity
resulting from disability. The percentage ratings for each diagnostic code,
as set forth in the VA's Schedule for Rating Disabilities, codified in 38
C.F.R. Part 4, represent the average impairment of earning capacity resulting
from disability. Generally, the degrees of disability specified are
considered adequate to compensate for a loss of working time proportionate to
the severity of the disability. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

3 - 

Evaluations of bilateral defective hearing range from non-compensable to 100
percent based on organic impairment of hearing acuity as measured by the
results of controlled speech discrimination tests together with the average
hearing threshold level measured by puretone audiometry tests in the
frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). To
evaluate the degree of disability from bilateral service-connected defective
hearing, the schedule establishes 11 auditory hearing acuity levels -
designated from level I for essentially normal hearing acuity through level
XI for profound deafness. 38 C.F.R. 4.85, Diagnostic Code 6100. Disability
ratings for hearing loss are derived from a mechanical application of the
rating schedule to the numeric designations resulting from audiometric
testing. See Lendenman v. Principi, 3 Vet. App. 345 (1992).

Subsequent to the denial of an increased rating in October 1992, the
regulations pertaining to the evaluation of hearing loss were revised
effective June 10, 1999. Schedule for Rating Disabilities; Diseases of the
Ear and Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R.
4.85-4.87). Because the veteran's appeal was filed prior to the change in the
regulations, he is entitled to the application of the version more favorable
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation changes during
the pendency of an appeal, the Board should first determine which version of
the law or regulation is more favorable to the veteran. In making that
determination it may be necessary for the Board to apply both the old and the
new versions of the regulation. If application of the revised regulation
results in a higher rating, the effective date for the higher disability
rating can be no earlier than the effective date of the change in the
regulation. 38 U.S.C.A. 5110(g). Prior to the effective date of the change in
the regulation, the Board can apply only the original version of the
regulation. VAOPGCPREC 3-2000.

The Board has considered the original and revised regulation and finds that
in comparing the rating criteria for evaluating hearing loss in the old and
revised regulations, no material change in the rating criteria is shown. The
Board finds, therefore, that neither the original or revised version of the
regulation is more

- 4 - 

favorable to the veteran. VAOPGCPREC 3-2000. The Board further finds that it
can consider the revised regulations in the first instance in evaluating the
bilateral hearing loss without prejudice to the veteran. Bernard v Brown, 4
Vet. App. 384 (1993).

The veteran's service medical records show that he received treatment for
chronic ear infections and that he was found to have a conductive hearing
loss in the right ear prior to his separation from service. He later
developed a hearing loss in the left ear.

VA and service department treatment records indicate that he continued to
receive treatment for chronic ear infections with Eustachian tube
dysfunction, a perforated ear drum, and combined sensorineural and conductive
bilateral hearing loss. Audiometric examinations from July 1992 through April
2000, including the compensation examinations, revealed average puretone
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz and speech
discrimination percentages as follows:

                              Right Ear   %       Left Ear    %

July 9, 1992         31      94                   30       98 
July 31, 1992        29      100                  34       100 
February 14, 1994    60      100                  34       98 
March 29, 1994       61       ---                 32       --- 
January 13, 1995     28       96                  38       94 
August 3, 1995       44       96                  39       98 
February 12, 1996    51       88                  38       92 
March 18, 1996       61       100                 40       96 
May 16,1997          41       100                 44       100 
February 5, 1998     ---      100                 50       100 
October 26, 1998     55       96                  45       96 
October 6, 1999      68       96                  46       92 
April 14, 2000       58       98                  46       98

5 -

The VA audiometric examiner in April 2000 was asked to review the evidence in
the claims file and provide an opinion on the reason for the fluctuating
audiometric readings. The examiner stated that such fluctuations were
consistent with the type of hearing loss from which the veteran suffers,
which is a combination of a sensorineural and conductive hearing loss.

The Board notes that the average puretone threshold in the right ear ranges
from 28 to 68 decibels over the eight-year period, with only one recording in
excess of 65 decibels. With the exception of one recording of 88 percent in
February 1996, the speech discrimination percentages have been consistently
in excess of 92 percent. Because a puretone threshold in excess of 65
decibels and a speech discrimination percentage of less than 92 percent were
recorded on only one occasion during the eight-year period, the Board finds
that the veteran's hearing acuity is most accurately reflected by an average
threshold of 65 decibels or less and a speech discrimination score of 92
percent or higher. A puretone threshold average of 65 decibels or less and a
speech discrimination score of 92 percent or higher represent no more than a
numeric designation of Level II in determining the appropriate disability
rating in accordance with Table VI. 38 C.F.R. 4.85.

The average puretone threshold in the left ear ranges from 30 to 50 decibels,
with speech discrimination percentages consistently in excess of 92 percent.
A puretone threshold average of 50 decibels or less and a speech
discrimination score of 92 percent or higher represent no more than a numeric
designation of Level I in determining the appropriate disability rating in
accordance with Table VI. 38 C.F.R. 4.85.

A non-compensable rating is assigned for bilateral defective hearing where
the hearing acuity in one ear is Level II and the hearing acuity is Level I
in the other ear. 38 C.F.R. 4.85, Table VII, Diagnostic Code 6100. The Board
finds, therefore, that the criteria for a compensable rating have not been
met, and that the preponderance of the evidence is against the claim of
entitlement to an increased rating for bilateral hearing loss. Lendenman, 3
Vet. App. at 345.

- 6 -

ORDER

The claim of entitlement to a compensable disability rating for bilateral
hearing loss is denied.

REMAND

Glaucoma is to be rated based on the loss of visual acuity or the loss of the
field of vision. 38 C.F.R. 4.84a, Diagnostic Code 6013. When measuring the
visual field the usual perimetric methods will be employed, using a standard
perimeter and three millimeter white test object. At least 16 meridians 22
1/2 degrees apart will be charted for each eye, including the eight principal
meridians. The charts will be made a part of the report of examination. Not
less than two recordings and, when possible, three will be made. Where
available, the examination for form field should be supplemented, when
indicated, by the use of tangent screen or campimeter. 38 C.F.R. 4.76
(emphasis added).

The extent of contraction of the visual field in each eye is determined by
recording the extent of the remaining visual fields in each of the eight 45
degree principal meridians. The number of degrees lost is determined at each
meridian by subtracting the remaining degrees from the normal visual fields
given in the regulation. The degrees lost are then added together to
determine total degrees lost and this amount is then subtracted from 500. The
difference represents the total remaining degrees of visual field. The
difference divided by eight represents the average contraction in the visual
field for rating purposes.

Treatment records from the Brooke Army Medical Center (BAMC) show that the
veteran underwent what appears to be visual field testing on several
occasions, but the results of that testing have not been converted from the
recordings made by the diagnostic machine to perimetric numerical
measurements. He was tested on February 12, 1992; January 7, 1994; May 18,
1995; November 9, 1995; March 7, 1997; and July 15, 1998.

7 - 

In the Board's July 1998 remand the RO was asked to provide the veteran a VA
ophthalmology examination in which the examiner was to review the diagnostic
testing conducted on the above dates and convert the recorded information to
perimetric numerical measurement. In conjunction with an October 1998 VA
ophthalmology examination the examiner conducted vision field testing and
provided the Goldman visual field charts resulting from that testing. The
veteran was found to have an average 30 degree contraction in the visual
field of the right eye and an average contraction in the left eye of 27
degrees. Based on that evidence, in the August 1999 rating decision the RO
increased the disability rating for glaucoma from 10 to 50 percent. The VA
examiner did not, however, review the diagnostic testing conducted by BAMC
and convert that data to perimetric measurement.

The Board again remanded the case in November 1999 for compliance with the
July 1998 remand instructions. The remand instructions in November 1999
showed that the veteran was to be provided an additional examination,
including visual field testing, and the examiner was to review the existing
testing results and convert the data to perimetric numerical measurement.

The RO again provided the veteran a VA ophthalmology examination in April
2000. The examiner at that time determined that measurement of the visual
fields was not indicated, but did not provide any explanation for that
determination. In addition, the examiner did not provide any information
regarding the testing that was conducted by BAMC.

The Court of Appeals for Veterans Claims (Court) has held that the veteran is
entitled to compliance with the Board's remand instructions as a matter of
law. Stegall v. West, 11 Vet. App. 268 (1998). Furthermore, a determination
on the merits of the veteran's appeal cannot be made without consideration of
the diagnostic testing conducted by BAMC in a format that can be reviewed in
terms of the relevant rating criteria. The Board finds, therefore, that an
additional remand is required.

8 - 

To ensure that VA has met its duty to assist the veteran in developing the
facts pertinent to the claim, this issue is REMANDED to the RO for the
following development:

1. The RO should obtain the names and addresses of all medical care
providers, inpatient and outpatient, VA and private, who treated the veteran
for an eye disorder since September 1999. After securing any necessary
release, the RO should obtain copies of such records that are not in file.

2. The veteran should again be afforded a VA ophthalmology examination to
determine the extent of any loss of visual acuity or loss of the field of
vision due to glaucoma. The claims file and a copy of this remand should be
made available to and be reviewed by the examiner in conjunction with the
examination, and its receipt and review should be acknowledged in the
examination report. The examination must include any diagnostic tests or
studies, including examination of the field of vision, that are deemed
necessary for an accurate assessment, and the examiner should review the
results of any testing prior to completion of the report. The evaluation of
the field of vision should be conducted in accordance with 38 C.F.R. 4.76,
utilizing standard perimetric and principal median measurements.

If the examiner finds that evaluation of the field of vision is not
indicated, he/she should state the specific reason for that determination. If
there is any indication, however, that the veteran has suffered a reduction
in the field of vision due to glaucoma, the examination should include an
evaluation of the field of vision.

9 -

The examiner should also review the clinical treatment records from BAMC,
specifically the diagnostic testing performed on February 12, 1992; January
7, 1994; May 18, 1995; November 9, 1995; March 7, 1997; and July 15, 1998,
the reports of which are included in the claims file. The examiner should
state whether that diagnostic testing pertained to a determination of any
reduction in the field of vision. If it does, the examiner should convert the
data shown on the test reports to standard perimetric numerical measurements
in accordance with 38 C.F.R. 4.76. If the examiner is not able to convert the
data to a format that is functional for rating purposes, or finds that the
diagnostic testing does not pertain to the field of vision, he/she should so
state. The examiner should provide the rationale for all opinions given.

3. The RO should then review the claims file to ensure that all of the above
requested development has been completed. In particular, the RO should ensure
that the requested examination and review of the claims file are in complete
compliance with the directives of this remand and, if they are not, the RO
should take corrective action. Stegall 11 Vet. App. at 268.

4. After undertaking any additional development deemed appropriate in
addition to that requested above, the RO should re-adjudicate the issue of
entitlement to an increased rating for glaucoma. If any benefit requested on
appeal remains denied, the veteran and his representative should be furnished
a supplemental statement of the case and be given the opportunity to respond.

10 -

The case should then be returned to the Board, if in order. The Board
intimates no opinion as to the ultimate outcome of this case. The veteran has
the right to submit additional evidence and argument on the matter the Board
has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Appeals for Veterans Claims for additional development
or other appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 3029 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all cases -that
have been remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

N. W. Fabian 
Acting Member, Board of Veterans' Appeals

- 11 - 


